Prohibition. The relator, First National Bank, seeks to prohibit the enforcement of an order made by respondent, a judge of the Circuit Court of the City of St. Louis, undertaking to remove one Henry S. Caulfield as co-trustee and to appoint one Leo G. Desobry to the vacancy.
In State ex rel. Caulfield v. Sartorius, Circuit Judge,344 Mo. 919, 130 S.W.2d 541, decided by this court and opinion handed down on July 5, 1939, after stating the facts and discussing the law applicable thereto, we held that the order attempting to remove Caulfield was in excess of respondent's jurisdiction and void. That case is determinative of this, because the attempted removal being void there was no vacancy to which Desobry could be appointed.
Our preliminary rule is made absolute. All concur, exceptHays, J., absent. *Page 932